389 Pa. 609 (1957)
Brown, Appellant,
v.
Finnegan.
Supreme Court of Pennsylvania.
Argued June 27, 1957.
June 28, 1957.
Before JONES, C.J., BELL, CHIDSEY, MUSMANNO, ARNOLD, JONES and COHEN, JJ.
James Lenahan Brown, with him Joseph L. O'Donnell, for appellants.
Harry J. Rubin, Deputy Attorney General, with him Joseph L. Donnelly, Deputy Attorney General, and Thomas D. McBride, Attorney General, for appellee.
*610 OPINION PER CURIAM, June 28, 1957:
The judgment for the defendant on the pleadings is affirmed on the opinion of Judge WALTER R. SOHN, reported in 8 D. & C. 2d 780.
Mr. Justice MUSMANNO dissents.